Case: 13-40143      Document: 00512441605         Page: 1    Date Filed: 11/14/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                    No. 13-40143                              November 14, 2013
                                  Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BONIFACIO NUNEZ-ROMERO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:11-CR-103-1


Before HIGGINBOTHAM, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM: *
       Bonifacio Nunez-Romero was convicted by a jury of one count of
conspiracy to possess with the intent to distribute more than 50 grams of
methamphetamine, five counts of possession with the intent to distribute more
than five grams of methamphetamine, and one count of possessing a firearm
in furtherance of a drug trafficking crime. The district court sentenced Nunez-
Romero to 240 months of imprisonment, consisting of six 180-month


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40143     Document: 00512441605      Page: 2    Date Filed: 11/14/2013


                                  No. 13-40143

concurrent sentences on the drug counts followed by a consecutive 60-month
sentence on the firearm count.
      Nunez-Romero argues that the evidence was insufficient to support his
conviction under 18 U.S.C. § 924(c) for possessing a firearm in furtherance of
a drug trafficking crime. Nunez-Romero preserved his sufficiency claim by
moving for a judgment of acquittal at the close of all the evidence, and therefore
our review is de novo. See United States v. v. Frye, 489 F.3d 201, 207 (5th Cir.
2007). We will uphold the jury’s verdict if a reasonable trier of fact could
conclude from the evidence that the elements of the offense were established
beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979).
      Under § 924(c)(1)(A), a “person who, during and in relation to any . . .
drug trafficking crime . . . uses or carries a firearm, or who, in furtherance of
any such crime, possesses a firearm” faces enhanced penalties. A defendant
possesses a firearm “‘in furtherance of’ the drug trafficking offense when it
furthers, advances, or helps forward that offense.” United States v. Ceballos-
Torres, 218 F.3d 409, 410-11 (5th Cir. 2000). We consider the following factors
when determining whether a firearm was possessed in furtherance of a drug
trafficking offense: (1) the type of drug activity, (2) the type of firearm, (3) the
accessibility of the firearm, (4) the proximity of the firearm to drugs or drug
profits, (5) whether the firearm was loaded, (6) whether the firearm was stolen,
(7) whether the firearm was possessed legally or illegally, and (8) the time and
circumstances under which the firearm was found. Id. at 414-15.
      The jury heard testimony that Nunez-Romero dealt in large quantities
of methamphetamine, owned several firearms, one of which was located in the
same area in which he dealt drugs, and implicitly threatened one of his dealers
by displaying a firearm and demanding prompt payment.                The evidence
presented at trial, when viewed in the light most favorable to the verdict, is



                                         2
    Case: 13-40143    Document: 00512441605     Page: 3   Date Filed: 11/14/2013


                                 No. 13-40143

sufficient to support the jury’s decision. See United States v. Charles, 469 F.3d
402, 407-08 (5th Cir. 2006); Ceballos-Torres, 218 F.3d at 411 (5th Cir. 2000).
Accordingly, the judgment is AFFIRMED.




                                       3